DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 10/12/2021 have been fully considered but they are not persuasive.

In response to 35 USC 101, Applicant has amended claims 17-20. The 35 USC 101 has been withdrawn in light of claim amendment.

In response to 35 USC 103, Applicant’s argues that Lee-Atley fail to teach “receiving, from the service provider, a request for second information to identify the user, the second information being different than the first information, the request for the second information being based on a determination that the first information is not sufficient to identify the user”. That Atley fails to disclose “receiving by the service provider, not form the service provider”.
The examiner respectfully disagree. Atley teaches “receiving, from the service provider, a request for second information to identify the user, the second information being different than the first information, the request for the second information being based on a determination that the first information is not sufficient to identify the user”. Atley discloses “The second information associated with the user can be an identifier of the user. After verifying that the first information originated from the first device, the geographic location of the first device can be stored in a repository, and in response to receiving the first request, the second information can be used to index into the repository to retrieve the geographic location of the first device (second information being different. Where the first information isn’t enough to identify the user) [0005]. Request includes the identifier for the first device 

In response to 35 USC 103 for claim 17, Applicant argues the limitation of “receive, from the service provider and in response to sending the request for the service, a request for a verified claim, the verified claim comprising first information to identify a user of a device and being a digital certificate signed by a server that is independent of the service provider, the verified claim being associated with the  device a digital certificate signed by a server that is independent of the service provider”. Applicant argues that Lee does not disclose or suggest "a digital certificate signed by a server that is independent of the service provider".

Applicant’s argument have been considered but are moot, because the newly recited amendment does not rely on the newly recited reference being applied to the prior rejection of record for any teaching or matter specifically challenged in the argument.

In response to 35 USC 103, Applicant’s argues that Lee-Atley fail to teach “receive, from the service provider and in response to sending the request for the service, a request for a verified claim, the verified claim comprising first information to identify a user of a device and being a digital certificate signed by a server, the verified claim being associated with the device”. 

The examiner respectfully disagree, Lee teaches “receiving, from the service provider, a request for second information to identify the user, the second information being different than the first information, the request for the second information being based on a determination that the first information is not sufficient to identify the user”. Lee discloses “The module 84 is preferably configured to use at least some of the user information to produce the SP certificate. The module 84 may produce the SP certificate to include content and/or formatting that is server specific, user specific, subscription specific, service -provider specific, and/or device specific. User-specific content is information pertaining to (e.g., identifying, associated with, provided by) the user of the user device 12. Device-specific content is information in addition to the device ID and the device public key that is associated with the user device 12 that is used to subscribe to the service (e.g., device manufacturer, device model, one or more device capabilities (e.g., quantity of display pixels), etc.) [0037]. The SP-signed certificate module 86 is configured to receive the signing request from the module 84, with the signing request including the SP certificate, sign the SP certificate to produce an SP-signed certificate, and send the SP-signed certificate to the sign-up module 84 [0060]”. Lee shows that the user sends request for service, service provider sends the verified claim to the user. The certificate contains user and device specific. The user content is information identifying the user. The certificate being signed by the server. The dependent claims do not cure the deficiencies of independent claims 1, 9, 17.

In response to 35 USC 103, Applicant’s argues that Lee-Atley fail to teach “receiving, from the service provider and in response to sending the request for the service, a request for a verified claim, the verified claim comprising first information to identify a user of a device, the verified claim being specific to the device”. 

The examiner respectfully disagree, Lee teaches “receiving, from the service provider, a request for second information to identify the user, the second information being different than the first information, the request for the second information being based on a determination that the first information is not sufficient to identify the user”. Lee discloses “The module 84 is preferably configured to use at least some of the user information to produce the SP certificate. The module 84 may produce the SP certificate to include content and/or formatting that is server specific, user specific, subscription specific, service -provider specific, and/or device specific. User-specific content is information pertaining to (e.g., identifying, associated with, provided by) the user of the user device 12. Device-specific content is information in addition to the device ID and the device public key that is associated with the user device 12 that is used to subscribe to the service (e.g., device manufacturer, device model, one or more device capabilities (e.g., quantity of display pixels), etc.) [0037]. The SP-signed certificate module 86 is configured to receive the signing request from the module 84, with the signing request including the SP certificate, sign the SP certificate to produce an SP-signed certificate, and send the SP-signed certificate to the sign-up module 84 [0060]”. Lee shows that the user sends request for service, service provider sends the verified claim to the user. The certificate contains user and device specific. The user content is information identifying the user. The certificate being signed by the server. The dependent claims do not cure the deficiencies of independent claims 1, 9, 17.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2-6, 9, 10, 12-14, 17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20160365984, hereinafter Lee) in view of De Atley (US 20090098857, hereinafter Atley).

Re. claim 1, Lee discloses a method comprising: sending, to a service provider, a request for a service provided by the service provider (Lee discloses the user device sends a request for service to the service module 88. The request for service preferably includes the SP-signed certificate received from the sign-up server 30 corresponding to the service provider server 32, i.e., that is part of the same service provider system 18 as the service provider server 32 to which the request is sent [0062]); 
receiving, from the service provider and in response to sending the request for the service, a request for a verified claim, the verified claim comprising first information to identify a user of a device, the verified claim being specific to the device (The module 84 is preferably configured to use at least some of the user information to produce the SP certificate. The module 84 may produce the SP certificate to include content and/or formatting that is server specific, user specific, subscription specific, service -provider specific, and/or device specific. User-specific content is information pertaining to (e.g., identifying, associated with, provided by) the user of the user device 12. Device-specific content is information in addition to the device ID and the device public key that is associated with the user device 12 that is used to subscribe to the service (e.g., device manufacturer, device model, one or more device capabilities (e.g., quantity of display pixels), etc.) [0037]. The SP-signed certificate module 86 is configured to receive the signing request from the module 84, with the signing request including the SP certificate, sign the SP certificate to produce an SP-signed certificate, and send the SP-signed certificate to the sign-up module 84 [0060]); 
sending, in response to receiving the request for the verified claim, the verified claim to the service provider (The request for service preferably includes te SP-signed certificate [0061]).
Lee discloses first and second information, Lee does not explicitly teach but Atley teaches receiving, from the service provider, a request for second information to identify the user, the second information being different than the first information, the request for the second information being based on a determination that the first information is not sufficient to identify the user (Atley teaches The second information associated with the user can be an identifier of the user. After verifying that the first information originated from the first device, the geographic location of the first device can be stored in a repository, and in response to receiving the first request, the second information can be used to index into the repository to retrieve the geographic location of the first device (second information being different. Where the first information isn’t enough to identify the user) [0005]. Request includes the identifier for the first device in addition to the second information associated with the user. The second information associated with the user can be an identifier of the user [0079]. For each user identifier, the repository can have a different entry, record, or table with stored information about the associated first device, including the geographic locations and the dates and times they were received from the first device [0080] Fig. 2 and Fig. 4B).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the method, device and system disclosed by Lee to include receiving, from the service provider, a request for second information to identify the user, the second information being different than the first information, the request for the second information being based on a determination that the first information is not sufficient to identify the user as disclosed by Atley. One of ordinary skill in the art would have been motivated for the purpose of securely identifying where a device is located, which leads to preventing the device being stolen or lost (Atley [0003]).

Re. claim 2, Lee-Atley teach the method of claim 1, Lee does not explicitly teach but Atley teaches wherein the determination that the first information is not sufficient to identify the user corresponds to an indication that the device has been lost (Atley teaches after the user realizes that the user's mobile device is lost or stolen, the user can use a host device to log in using a user identifier to a mobile service application (e.g., the mobile service application 420 of FIG. 4B) to request to view the last known geographic location of the user's mobile device. In response, the mobile service application can send a request to the location service to retrieve the last known geographic location of the mobile device [0079]).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the method, device and system disclosed by Lee to include wherein the determination that the first information is not sufficient to identify the user corresponds to an indication that the device has been lost as disclosed by Atley. One of ordinary skill in the art would have been motivated for the purpose of securely identifying where a device is located, which leads to preventing the device being stolen or lost (Atley [0003]).

Re. claim 4, Lee-Atley teach the method of claim 1, wherein the service provider is configured to authenticate the user for service based on the first information and the second information (Lee discloses a custom certificate that may include service-provider-specific (SP-specific) information such as authorized (e.g., paid for) service (first), expiration of a user's subscription (second), etc. [0002]).

Re. claim 5, Lee-Atley teach the method of claim 1, further comprising: receiving the verified claim from a server, wherein the verified claim is generated by the server based on verification of the information by an identity verification provider (Lee discloses the module 84 is preferably configured to use at least some of the user information to produce the SP certificate. The module 84 may produce the SP certificate to include content and/or formatting that is server specific, user specific, subscription specific, service -provider specific, and/or device specific. User-specific content is information pertaining to (e.g., identifying, associated with, provided by) the user of the user device 12. Device-specific content is information in addition to the device ID and the device public key that is associated with the user device 12 that is used to subscribe to the service (e.g., device manufacturer, device model, one or more device capabilities (e.g., quantity of display pixels), etc.) [0037]. The SP-signed certificate module 86 is configured to receive the signing request from the module 84, with the signing request including the SP certificate, sign the SP certificate to produce an SP-signed certificate, and send the SP-signed certificate to the sign-up module 84 [0060]).

Re. claim 6, Lee-Atley teach the method of claim 5, Lee do not explicitly teach but Atley teaches wherein the server is configured to send an indication of the determination, that the first information is not sufficient to identify the user, to the service provider (Atley teaches The second information associated with the user can be an identifier of the user. After verifying that the first information originated from the first device, the geographic location of the first device can be stored in a repository, and in response to receiving the first request, the second information can be used to index into the repository to retrieve the geographic location of the first device (second information being different. Where the first information isn’t enough to identify the user) [0005]. Request includes the identifier for the first device in addition to the second information associated with the user. The second information associated with the user can be an identifier of the user [0079]. For each user identifier, the repository can have a different entry, record, or table with stored information about the associated first device, including the geographic locations and the dates and times they were received from the first device [0080] Fig. 2 and Fig. 4B).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the method, device and system disclosed by Lee to include wherein the server is configured to send an indication of the determination, that the first information is not sufficient to identify the user, to the service provider as disclosed by Atley. One of ordinary skill in the art would have been motivated for the purpose of securely identifying where a device is located, which leads to preventing the device being stolen or lost (Atley [0003]).

Re. claim 9, Lee discloses a device, comprising: at least one processor (Lee discloses processor [0026]); and a memory including instructions that, when executed by the at least one processor (The memory is a proceesor-readable storage that may store the software which is processor-readable, process-executable software code containing instructions that are configured to, when executed, cause the processor to perform various functions [0026]), cause the at least one processor to: send, to a service provider, a request for a service provided by the service provider (Lee discloses the user device sends a request for service to the service module 88. The request for service preferably includes the SP-signed certificate received from the sign-up server 30 corresponding to the service provider server 32, i.e., that is part of the same service provider system 18 as the service provider server 32 to which the request is sent [0062]); 
receive, from the service provider and in response to sending the request for the service, a request for a verified claim, the verified claim comprising first information to identify a user of a device and being a digital certificate signed by a server, the verified claim being associated with the device (The module 84 is preferably configured to use at least some of the user information to produce the SP certificate. The module 84 may produce the SP certificate to include content and/or formatting that is server specific, user specific, subscription specific, service -provider specific, and/or device specific. User-specific content is information pertaining to (e.g., identifying, associated with, provided by) the user of the user device 12. Device-specific content is information in addition to the device ID and the device public key that is associated with the user device 12 that is used to subscribe to the service (e.g., device manufacturer, device model, one or more device capabilities (e.g., quantity of display pixels), etc.) [0037]. The SP-signed certificate module 86 is configured to receive the signing request from the module 84, with the signing request including the SP certificate, sign the SP certificate to produce an SP-signed certificate, and send the SP-signed certificate to the sign-up module 84 [0060]); send, in response to receiving the request for the verified claim, the verified claim to the service provider (The request for service preferably includes te SP-signed certificate [0061]).
Lee discloses first and second information, Lee does not explicitly teach but Atley teaches receive, from the service provider, a request for second information to identify the user, the second information being different than the first information, the request for the second information being based on a determination that the first information is not sufficient to identify the user (Atley teaches The second information associated with the user can be an identifier of the user. After verifying that the first information originated from the first device, the geographic location of the first device can be stored in a repository, and in response to receiving the first request, the second information can be used to index into the repository to retrieve the geographic location of the first device (second information being different. Where the first information isn’t enough to identify the user) [0005]. Request includes the identifier for the first device in addition to the second information associated with the user. The second information associated with the user can be an identifier of the user [0079]. For each user identifier, the repository can have a different entry, record, or table with stored information about the associated first device, including the geographic locations and the dates and times they were received from the first device [0080] Fig. 2 and Fig. 4B).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the method, device and system disclosed by Lee to include receive, from the service provider, a request for second information to identify the user, the second information being different than the first information, the request for the second information being based on a determination that the first information is not sufficient to identify the user as disclosed by Atley. One of ordinary skill in the art would have been motivated for the purpose of securely identifying where a device is located, which leads to preventing the device being stolen or lost (Atley [0003]).

Re. claim 10, rejection of claim 9 is included and claim 10 is rejected with the same rationale as applied in claim 2.

Re. claim 12, rejection of claim 9 is included and claim 12 is rejected with the same rationale as applied in claim 4.

Re. claim 13, rejection of claim 9 is included and claim 13 is rejected with the same rationale as applied in claim 5.

Re. claim 14, rejection of claim 13 is included and claim 14 is rejected with the same rationale as applied in claim 6.

Claims 17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20160365984, hereinafter Lee) in view of De Atley (US 20090098857, hereinafter Atley) and in further view of Khalil et al. (US 20190044940, hereinafter Khalil).

Re. claim 17, Lee discloses a computer program product comprising code stored in a non-transitory computer- readable storage medium (Lee discloses computer readable medium [0067]), the code comprising: code to send, to a service provider, a request for a service provided by the service provider (The user device sends a request for service to the service module 88. The request for service preferably includes the SP-signed certificate received from the sign-up server 30 corresponding to the service provider server 32, i.e., that is part of the same service provider system 18 as the service provider server 32 to which the request is sent [0062]);
 code to receive, from the service provider and in response to sending the request for the service, a request for a verified claim, the verified claim comprising first information to identify a user of a device, the verified claim being associated with the device (The module 84 is preferably configured to use at least some of the user information to produce the SP certificate. The module 84 may produce the SP certificate to include content and/or formatting that is server specific, user specific, subscription specific, service -provider specific, and/or device specific. User-specific content is information pertaining to (e.g., identifying, associated with, provided by) the user of the user device 12. Device-specific content is information in addition to the device ID and the device public key that is associated with the user device 12 that is used to subscribe to the service (e.g., device manufacturer, device model, one or more device capabilities (e.g., quantity of display pixels), etc.) [0037]. The SP-signed certificate module 86 is configured to receive the signing request from the module 84, with the signing request including the SP certificate, sign the SP certificate to produce an SP-signed certificate, and send the SP-signed certificate to the sign-up module 84 [0060]); code to send, in response to receiving the request for the verified claim, the verified claim to the service provider (Lee teaches the request for service preferably includes te SP-signed certificate [0061]).
Lee discloses first and second information, Lee does not explicitly teach but Atley teaches code to receive, from the service provider, a request for second information to identify the user, the second information being different than the first information, the request for the second information being based on a determination that the first information is not sufficient to identify the user (Atley teaches The second information associated with the user can be an identifier of the user. After verifying that the first information originated from the first device, the geographic location of the first device can be stored in a repository, and in response to receiving the first request, the second information can be used to index into the repository to retrieve the geographic location of the first device (second information being different. Where the first information isn’t enough to identify the user) [0005]. Request includes the identifier for the first device in addition to the second information associated with the user. The second information associated with the user can be an identifier of the user [0079]. For each user identifier, the repository can have a different entry, record, or table with stored information about the associated first device, including the geographic locations and the dates and times they were received from the first device [0080] Fig. 2 and Fig. 4B).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the method, device and system disclosed by Lee to include receiving, from the service provider, a request for second information to identify the user, the second information being different than the first information, the request for the second information being based on a determination that the first information is not sufficient to identify the user as disclosed by Atley. One of ordinary skill in the art would have been motivated for the purpose of securely identifying where a device is located, which leads to preventing the device being stolen or lost (Atley [0003]).
Although Lee-Atley discloses that digital certificate is signed by a server, Lee-Atley do not explicitly teach but Khalil teaches being a digital certificate signed by a server that is independent of the service provider (Khalil teaches signing the authentication challenge and the digital certificate to the identity management service device [0019] Figs 1a and 1b, Fig. 1b shows a separate server and service provider).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the method, device and system disclosed by Lee-Atley to include being a digital certificate signed by a server that is independent of the service provider as disclosed by Khalil. One of ordinary skill in the art would have been motivated for the purpose of to authenticate the identity of the user of the user device (Khalil [0019] [0021]).

Re. claim 19, rejection of claim 17 is included and claim 19 is rejected with the same rationale as applied in claim 4.

Re. claim 20, rejection of claim 17 is included and claim 20 is rejected with the same rationale as applied in claim 5.

Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20160365984, hereinafter Lee) in view of De Atley (US 20090098857, hereinafter Atley), and in further view of Heo et al. (US 20150065052, hereinafter Heo).

Re. claim 3, Lee-Atley teach the method of claim 1, further comprising: prompting the user for the second information (Atley teaches where the request (prompt) includes second information associated with a user [0079]).
Lee-Atley do not explicitly teach but Heo teaches receiving, in response to the prompting, user input corresponding to the second information (Heo teaches device present a prompt to input second authentication data on a display [0071])).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the method, device and system disclosed by Lee-Atley to include being a digital certificate signed by a server that is independent of the service provider as disclosed by Heo. One of ordinary skill in the art would have been motivated for the purpose of identify whether both authentication data are consistent with each other (Heo [0072]).

Re. claim 11, rejection of claim 9 is included and claim 11 is rejected with the same rationale as applied in claim 3.

Claims 18 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20160365984, hereinafter Lee) in view of De Atley (US 20090098857, hereinafter Atley), Khalil et al. (US 20190044940, hereinafter Khalil), and in further view of Heo et al. (US 20150065052 hereinafter Heo).

Re. claim 18, Lee-Atley-Khalil teach the computer program product of claim 17, the code further comprising: prompting the user for the second information (Atley teaches where the request (prompt) includes second information associated with a user [0079]).
Lee-Atley-Khalil do not explicitly teach but Heo teaches receiving, in response to the prompting, user input corresponding to the second information (Heo teaches device present a prompt to input second authentication data on a display [0071])).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the method, device and system disclosed by Lee-Atley-Khalil to include being a digital certificate signed by a server that is independent of the service provider as disclosed by Heo. One of ordinary skill in the art would have been motivated for the purpose of identify whether both authentication data are consistent with each other (Heo [0072]).

Claims 7, 8, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20160365984, hereinafter Lee) in view of De Atley (US 20090098857, hereinafter Atley), and in further view of Uhr et al. (US 20180294977, hereinafter Uhr).
Re. claim 7, Lee-Atley teach the method of claim 1, Lee-Atley do not explicitly teach but Uhr teaches wherein the verified claim corresponds to a Merkle tree with nodes storing plural data fields corresponding to the first information (Uhr teaches the DB part 310 may store sequentially and cumulatively, the personal information for each user, the public key, and the node hash information by user acquired by hashing the personal information and the public key, may include the DB 311 for registration information that stores identification information of the specific root hash value for registration which is a root hash value of a Merkle tree containing the stored node hash information [0126]).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the method, device and system disclosed by Lee-Atley to include wherein the verified claim corresponds to a Merkle tree with nodes storing plural data fields corresponding to the first information as disclosed by Uhr. One of ordinary skill in the art would have been motivated for the purpose of search the specific transaction information for monitoring forgery, and sending the specific transaction information for monitoring forgery to the blockchain (Uhr [0002]).

Re. claim 8, Lee-Atley teach the method of claim 7, Lee-Atley do not explicitly teach but Uhr teach wherein the Merkle tree is configured for selective sharing of the plural data fields based on the nodes (Uhr teaches thereby acquire the node hash information, and may allow the node hash information of the specific user, who requested the revocation, to be included in the Merkle tree corresponding to the root hash value for registration which is also included in the transaction information for monitoring forgery transmitted to and registered in the distributed DB, i.e., the blockchain nodes [0198]).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the method, device and system disclosed by Lee-Atley to include wherein the Merkle tree is configured for selective sharing of the plural data fields based on the nodes as disclosed by Uhr. One of ordinary skill in the art would have been motivated for the purpose of search the specific transaction information for monitoring forgery, and sending the specific transaction information for monitoring forgery to the blockchain (Uhr [0002]).

Re. claim 15, rejection of claim 9 is included and claim 15 is rejected with the same rationale as applied in claim 7.

Re. claim 16, rejection of claim 15 is included and claim 16 is rejected with the same rationale as applied in claim 8.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Smith et al. (US 10956932) discloses claim verification system, wherein verifying a claim about the target entity.
Wang (US 20200084211) discloses devices for an authentication of an identity of a user. The client device determines an authentication proxy associated with the service provider, and sends, the the associated authentication proxy, the identifier and a first request for an authentication of an identity of a user associated with the client device.
Shah et al. (US 20170374070) discloses MFAS is authenticated by a server side self-signed certificate by the MFAP
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN A AYALA whose telephone number is (571)270-3912. The examiner can normally be reached Monday-Thursday 8AM-5PM; Friday: Variable EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge Ortiz-Criado can be reached on 571-272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.A./Examiner, Art Unit 2496                                                                                                                                                                                                        
/ABU S SHOLEMAN/Primary Examiner, Art Unit 2496